Exhibit 10.9




SUMMARY OF COMPENSATION FOR
THE BOARD OF TRUSTEES OF
RAMCO-GERSHENSON PROPERTIES TRUST






 
The following table sets forth the compensation program for non-employee
Trustees


Annual cash retainer (paid quarterly):
  $ (1 )
Additional cash retainer:
       
Chairman
  $ 100,000  
Audit Committee chair
    7,500  
Compensation Committee chair
    5,000  
Nominating and Governance Committee chair
    5,000  
Executive Committee chair
    2,500  
Executive Committee members
    —  
Annual equity retainer (shares of restricted stock)(2)
    2,000  

 
 
__________

(1) 
The annual cash retainer is equal to $80,000 less the grant date fair value of
the restricted stock granted in the applicable year.



(2)
Grants are made under the Trust’s 2008 Restricted Share Plan for Non-Employee
Trustees.  The shares of restricted stock vest over three years.  The grant is
made on June 30th or, if not a business day, the business day prior to
June 30th.

 
The Trust also reimburses all Trustees for all expenses incurred in connection
with attending any meetings or performing their duties as Trustees.
 

